Name: Commission Regulation (EEC) No 500/84 of 27 February 1984 allocating import quotas fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: international trade;  America;  industrial structures and policy
 Date Published: nan

 28 . 2 . 84 Official Journal of the European Communities No L 57/7 COMMISSION REGULATION (EEC) No 500/84 of 27 February 1984 allocating import quotas fixed for certain products originating in the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 349/84 of 6 February 1984 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America and establishing quantitative restrictions with regard to other products originating in that country ('), and in particular Article 3 (2) thereof, Whereas for administrative reasons the Council has decided that the quantities to which these imports have been limited by Regulation (EEC) No 349/84 should be distributed amongst the Member States ; whereas it remains for the Member States to distribute the quantities which they have been allocated to importers, in accordance with the provisions of Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (2) ; Whereas the use of Community quotas, based on an allocation amongst Member States carried out in this manner would seem to respect the Community character of these quotas, when account is also taken of the setting up of a Community reserve ; Whereas a Community reserve permits the correction of certain effects of the method of allocation applied and ensures that the effects of the measures remain within the limits of the objectives pursued ; Whereas for the same reasons, it is essential that each Member State should return to the Community reserve the major part of its allocation which has not been used up by a given date ; Whereas, in accordance with Article 3 (2) of Regula ­ tion (EEC) No 349/84, the distribution should be made on the basis of imports into Member States in 1982 ; Whereas, in accordance with Article 3 (2) of the above ­ mentioned Regulation , the provisions of Regulation (EEC) No 1023/70 which set out the administrative procedures applying to the quotas are applicable to the quotas fixed in the Annex to Regulation (EEC) No 349/84, it being understood that these quotas can be increased only by the Council acting by a qualified majority on a proposal from the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administrative Committee, HAS ADOPTED THIS REGULATION : Article 1 1 . The Community quotas set out in Regulation (EEC) No 349/84 shall be broken down into two parts, the first of which shall be distributed amongst the Member States in accordance with the Annex. 2. The second part shall constitute a Community reserve ; details thereof are set out in column 3 of the Annex. Article 2 Member States shall inform the Commission by 1 November 1984 at the latest of total imports effected and set against the Community quota on 30 September 1984. They shall return to the reserve by 1 November 1984 at the latest that part of their allocation which has not been used up by 30 September 1984 and exceeds 20% of the volume . They may return a larger quantity if they have reason to believe that it will not be used . Article 3 The reserve shall be distributed by 1 December 1984 at the latest in accordance with the procedure provided for in Article 11 of Regulation (EEC) No 1023/70 . Article 4 The exchange rates of the ECU valid on the first working day of February 1984 shall be used to calcu ­ late the value of the quota allocations in the national currencies . Article 5 This Regulation shall enter into force on 1 March 1984. It shall apply until 28 February 1985 . (') OJ No L 40, 11 . 2 . 1984, p . 1 . (2) OJ No L 124, 8 . 6 . 1970, p . 2 . No L 57/8 Official Journal of the European , Communities 28 . 2. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX (base : 1982 imports) NIMEXE code Community quota (1 000 ECU) Reserve ± 10% (1 000 ECU) Distributed quota (1 000 ECU) EC imports from US 1982 (1 000 ECU) % / 1 000 ECU D F I BNL UK IRL DK GR 1 2 3 4 5 6 7 8 9 10 11 12 13 29.01-71 25 600 2 600 100% 37 352 6,40 % 16,35% 39,14% 33,99% 2,22% 0,04% 0% 1,80% \\\ 23 000I 1 475 3 765 9 000 7 825 515 1 0 419 39.02-09 9 100 900 100% 13 286 27,84% 9,31 % 11,85% 28,71 % 14,21 % 6,73 % 1,24% 0,06 % \\ 8 200 2 285 765 970 2 360 1 165 550 100 5 39.02-11 2 000 200 100% 2916 2,26% 23,07 % 30,76 % 8,94% 34,87% 0,034% 0,034% 0% 1 800 40 415 555 160 628 1 1 0 39.02-12 2 500 250 100% 3 669 14,39% 3,95 % 18,58% 11,62% 44,04 % 4,71 % 0,76% 1,90% \I 2 250 II 325 90 420 260 990 105 17 43 93.04-20, 30,41 , 7 400 750 100% 10 693 15,98% 56,23 % 11,11 % 3,77 % 7,87% 0,13% 2,5% 2,36% 49, 60 \Il 6 650 1 065 3 740 740 250 520 10 170 155 97.06-10 3 600 350 100% 5 251 14,9% 8,5 % 1,4% 9,5% 64,8 % 0,22 % 0,47 % 0,05 % \I 3 250 || 485 275 50 310 2 105 7 15 3 97.06-33, 34 3 900 400 100% 5 607 68,0 % 11,8% 15,4% 2,28 % 2,2% 0 0,23 % 0% I 3 500 2 380 415 540 80 77 0 8 0